 Case 18-21765-CMB        Doc 90   Filed 09/30/19 Entered 09/30/19 14:38:13    Desc Main
                                   Document     Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

In re:                                         )
                                               )
HEATH P. KNOX, AND                             ) Case No: 18-21765-CMB
MICHELLE L. LOCKWOOD-KNOX,                     )
           Debtor(s).                          ) Chapter 13
                                               )
HEATH P. KNOX, AND                             )
MICHELLE L. LOCKWOOD-KNOX,                     )
           Movant(s),                          )
                                               ) Document No.: 90
                 v.                            )
                                               )
RUSHMORE LOAN MANAGEMENT                       )
SERVICES, LP, AS SERVICER                      )
FOR MTGLQ INVESTORS, L.P.                      )
           Respondent.                         )
                                               )
RONDA J. WINNECOUR, Trustee.                   )

                  MOTION TO EXTEND THE LOSS MITIGATION PERIOD


To the Court:

          The Debtors, Heath P. Knox and Michelle L. Lockwood-Knox, hereby request an

extension of the Loss Mitigation Period in this case, pursuant to W.PA.LBR 9020-5(b), and in

support for said request attests as follows:

                                   Part 1: LMP Background


          1. The Debtors, Heath P. Knox and Michelle L. Lockwood-Knox, commenced this

case by filing a Petition under Chapter 13 on May 3, 2018 at Document #1.

          2. The Debtors filed a Notice of Request for Loss Mitigation concerning a first

mortgage with Ditech Financial, LLC, on July 11, 2018, at Document #26. This Request was

granted by Order dated July 26, 2018, at Document #27.
 Case 18-21765-CMB        Doc 90   Filed 09/30/19 Entered 09/30/19 14:38:13        Desc Main
                                   Document     Page 2 of 3

          3. Ditech Financial, LLC no longer owns this mortgage, as a transfer of claim was

filed after the commencement of this case to Selene Finance, LP, as servicer for MTGLQ

Investors, L.P., on October 31, 2018.

          4. An application to substitute the new servicer for the purpose of Loss Mitigation

was filed on November 7, 2018. This application was granted by Order dated November 13,

2018 at Document #38.

          5. Rushmore Loan Management Services LLC filed a Transfer of Claim and an

Application to Substitute Loss Mitigation Servicer on April 2, 2019. This Application was

approved by Order dated April 3, 2019 at Document #61.

          6. Per the terms of the Order dated August 5, 2019, the Debtors were to upload a

new Loss Mitigation package with supporting documentation no later than August 26, 2019.

This deadline was extended to September 9, 2019 by Order dated August 27, 2019. The

LMP forms package and supporting documents were uploaded to the DMM Portal on

September 9, 2019.

          7. By Order dated July 24, 2019 at Document #79, the Loss Mitigation Period ends

on September 30, 2019.



                                    Part 2: LMP Progress


          8. Debtor’s Counsel submitted a new, complete LMP package on behalf of the

Debtor to the DMM Portal on September 9, 2019.

          9. On September 12, 2019, the servicer, Rushmore Loan Management Services

LLC, posted a letter to the DMM Portal listing “missing documentation,” detailing requests for

updated versions of some forms and documentation, and also requesting documentation not

included in the servicer’s initial Loss Mitigation Package as provided through the Portal.
 Case 18-21765-CMB         Doc 90    Filed 09/30/19 Entered 09/30/19 14:38:13     Desc Main
                                     Document     Page 3 of 3

            10. On September 27, 2019, Debtors’ Counsel posted a reply to the servicer’s

request, disputing the need for some items in the servicer letter dated September 12, 2019.

            11. On September 30, 2019, Debtors’ Counsel uploaded a response to the

servicer’s request for missing and additional documentation. Debtors’ Counsel is in the

process of assembling other documentation and new forms requested by the servicer, and

will upload them as soon as they are available.

            12. A complete message history for this account from the DMM Portal

demonstrating all of the above is attached as Exhibit A, and incorporated for reference.


                Part 3: Reasons Supporting an Extension of the LMP Period


            13. Debtor’s Counsel is hopeful, noting results from other cases where the Court

has taken an active involvement, that a consensus on a modification of the Debtor’s

mortgage may still be reached that will be in the best interest of the Debtors and the current

servicer.

            THEREFORE, the Debtors move to extend the Loss Mitigation period, and for any

other relief available in the discretion of the Court.

                                               Respectfully submitted,


September 30, 2019                             /s/ Dai Rosenblum, Esq.______________
                                               Dai Rosenblum, Esq., Attorney for the Debtors
                                               Heath Knox and Michelle Lockwood-Knox
                                               254 New Castle Road, Suite B
                                               Butler, PA 16001-2529
                                               (724) 283-2900 PA ID No. 31802
                                               dai@dairosenblumbankruptcy.com
